


FURTHER AMENDMENT




to POLICY PURCHASE AGREEMENT entered March IS. 2012 (As amended April 27.2012)




In reference to the Policy Purchase Agreement by and between Universal
Settlements International Inc. and Crown Alliance Capital Limited as noted
above, section 18 of said agreement headed "Termination Date" is hereby further
amended to extend termination date to October 19, 2012.




USI:

 

 

By: /s/ J. Panos

 

J. Panos, President

 

Universal Settlements International Inc.

 

5500 North Service Road, Suite 703

 

Burlington

 

Ontario, L7L 6W6







Purchaser:

 

 

By: /s/ L. Fusco

 

L. Fusco, President

 

3601 Highway 7 East, Suite 203

 

Markham

 

Ontario L3R 8X6






